Title: Peter S. Du Ponceau to James Madison, 14 April 1832
From: Duponceau, Peter Stephen
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Washington,
                                
                                14th. April, 1832
                            
                        
                        I beg leave to introduce to your acquaintance, Mr Fournier, an Advocate of the Paris Bar, and his friend Mr
                            D’Orsay, a Gentleman of a respectable family in France, both men of information & such as we like to see—travelling thro’ our Country, whither they have come partly on business, & partly for the acquisition of
                            Knowledge. They are desirous of seeing in you one of those Fathers of our Revolution, who have raised so high the
                            reputation of the United States. I beg you will introduce them to Mrs Madison, to whom they are anxious to pay their
                            respects & mine which I have given them in charge.
                        I have been here three months & a half, watching the progress of a bill before the House for
                            "promoting the Culture & manufacture of Silk". I have been drawn into this business, which I did not seek, by the
                            Committee on Agriculture of the last Congress, & am now so deep in it, that I cannot recede with honor. I expect
                            no personal advantage from that Bill, except the Consciousness (if it succeeds) of having been instrumental in procuring
                            what I consider an immense advantage to our Country I have the honor to be With great respect Dear Sir Your most obedt
                            hume. Servt
                        
                            
                                Peter S. Du Ponceau
                            
                        
                    